DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-6 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0267114 A1 to Mundy et al. (“Mundy”) in view of US 6,377,832 A to Bergman.
As to claim 1, Mundy discloses a method of determining the presence or absence of a disease or one or more indicia of disease in a subject comprising:
obtaining one or more scans of the subject ([0055] – “X-ray scanning devices may be designed with varying capabilities, such as resolution, scan speed and scan path (e.g., circular, helical, etc.), may employ a variety of radiation emission technologies, such as cone beam, fan beam and pencil beam technologies, and may be arranged in numerous configurations, such as circular or rectangular geometry detector arrays, and may provide data of different types such as CT or laminographic data. Any X-ray scanning device providing view data may be suitable, as aspects of the invention are not limited to view data obtained from any particular type, arrangement and/or capability. As discussed above, view data may be obtained from other types of scanning devices, as aspects of the invention are not limited for use with view data obtained from X-ray scanning devices.”; 
creating a 3D computer vascular model of a plurality of blood vessels or fragments thereof of an in situ micro-vasculature of the subject from the scans, wherein the computer vascular model is created by: 
detecting the presence of a vascular structure of the plurality of blood vessels or fragments thereof of the in situ micro-vasculature based on a Gaussian density distribution FIG. 5A illustrates one example of a cylindrical segment 500 that may be used as a component primitive in a cylinder network model. A configuration of cylindrical segment 500 may be described by a number of parameters in a particular coordinate frame (i.e., parameterized in model space).” and [0070] – “For example, blood vessels may exhibit a characteristic density distribution that, when scanned, produces characteristic features or patterns in the view data. In one embodiment, the cross-sectional density of a vessel is modeled by a Gaussian distribution, centered on the longitudinal axis of the vessel, so that the modeled density is the highest at the center of the vessel.”); 
determining an orientation of the vascular structure (see [0066]); and 
modeling the vascular structure as one or more cylindrical segments, where each cylindrical segment is associated with a plurality of parameters which define an origin of the cylindrical segment, a radius of the cylindrical segment and the orientation of the cylindrical segment (see [0066]), 
analyzing at least one structural parameter of the vascular model (see [0053]).
While Mundy teaches that determining from the analysis of the structural parameter may be used to determine the presence or absence of a disease or one or more indicia of the disease in the subject (see [0053] – “The resulting model configuration describes the portion of the vessel network and may be used to characterize the vessel network, for example, to make a clinical assessment related to the onset or extent of COPD.”), it is not clear that such analysis is actually performed in the reference. However, in a related invention, Bergman discloses analyzing at least one structural parameter of the vascular model and determining from the analysis of the structural 
It would have been obvious to one of ordinary skill in the art before the invention was made to combine the model of Mundy with the diagnosis of disease as taught by Bergman in order to provide the predictable result of objectively and non-invasively identifying artery disease.  
As to claim 2, Bergman further discloses wherein said at least one structural parameter is vessel tortuosity, vessel branching, vessel diameter, vessel tree branch length, variability in vessel   b diameter, vessel curvature, branching density of said micro-vessel, vascular density in a target volume, vascular branching density in a target volume, micro-vessel diameter distribution within a target volume, or a combination thereof (see col 3, ln 34-50).  
As to claim 3, Mundy discloses a method of determining the presence or absence of a disease or one or more indicia of disease in a subject comprising: 
obtaining one or more scans of the subject ([0055]); 
creating a 3D computer vascular model of a plurality of blood vessels or fragments thereof of an in situ micro-vasculature of the subject from the scans, wherein the computer vascular model is created by: 
detecting the presence of a vascular structure of the plurality of blood vessels or fragments thereof of the in situ micro-vasculature based on a density distribution model ([0066]; 
determining an orientation of the vascular structure (see [0066]); and 
modeling the vascular structure as one or more cylindrical segments, where each cylindrical segment is associated with a plurality of parameters which define an origin of 
analyzing at least one structural parameter of the vascular model (see [0053]). 
While Mundy teaches that determining from the analysis of the structural parameter may be used to determine the presence or absence of a disease or one or more indicia of the disease in the subject (see [0053] – “The resulting model configuration describes the portion of the vessel network and may be used to characterize the vessel network, for example, to make a clinical assessment related to the onset or extent of COPD.”), it is not clear that such analysis is actually performed and thus does not disclose the steps of determining from the analysis of the structural parameter the presence or absence of a disease or one or more indicia of the disease in the subject; and generating a score that indicates the probability that the structural parameter is associated with the disease.  
However, in a related invention, Bergman discloses the steps of determining from the analysis of the structural parameter the presence or absence of a disease or one or more indicia of the disease in the subject; and generating a score that indicates the probability that the structural parameter is associated with the disease (col 3, ln 44-50, where scores above 60% demonstrate the need for intervention).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the imaging system of Mundy to include determining from an analysis of a structural parameter the presence or absence of a disease or one or more indicia of the disease in the subject and generating a score that indicates the probability that the structural parameter is associated with the disease as shown by Bergman in order to achieve the predictable result of obtaining an objective measure of when intervention is needed.

As to claim 5, Bergman further discloses comparing said score to a reference 3AMENDMENT AND RESPONSE score (60% is the reference).  
As to claim 6, Mundy further discloses wherein said computer vascular model is creating using data obtained from a CT scan, a spiral CT scan, an MRI, a rotational digital X-ray scan, a scan using a rotational X-ray scanner having one or more flat panel detectors, a scan using a Tomosynthesis scanner having one or more rows of detector elements, a PET scan, a functional MRI, or a CT scanner having one or more rows of detector elements or a combination thereof ([0055]).
As to claim 27, Mundy further discloses wherein the step of analyzing at least one structural parameter of the vascular model comprises: scanning a plurality of 2D cross-sections of the 3D computer vascular model, such that the vessel segments appear as a succession of ellipses each having a density distribution model (see [0061] and Fig 6).
Claims 11-12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mundy in view of Bergman as applied to claim 1 and 11 above, and further in view of US 2007/0019846 A1 to Bullitt et al. (“Bullitt”) and as further evidenced by a thesis entitled, 
As to claims 11-12 and 15, neither Mundy nor Bergman discloses wherein the in situ micro-vasculature is disposed in a region of a retina of the subject, wherein the disease comprises retinopathy, or wherein the in situ micro-vasculature is disposed in an organ of the subject.
.
Claims 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mundy in view of Bergman as applied to claim 11 above, and further in view of Bullitt et al. (“Bullitt”) and further in view of a thesis entitled, “Computer Vision Algorithms for Retinal Vessel Width Change Detection and Quantification” by Fritzsche.
As to claim 13, Bullitt shows that such imagining modalities and image processing can be used to assess the progression of retinal disease, but is silent as to whether this includes diabetic retinopathy. But as evidenced by Fritzsche, it was well-known how images of diabetic retinopathy present themselves (see p. 3, Table1). Fritzsche further shows that computerized segmentation can also be used to show such changes (see Figs 1-2). Given that Bullitt shows that such retinal imaging advantageous with the imaging modalities of Mundy and that thresholds may be used to score vessels to provide objective measures of disease, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these references as such a combination would amount to no more than the use of known techniques to improve similar devices in the same way to detect diabetic retinopathy.



Response to Arguments

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791